            CASE 0:19-cv-01940-JNE-LIB Doc. 288 Filed 11/16/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA

Patterson Dental Supply, Inc.,

                Plaintiff,

v.                                                         Case No. 19-cv-1940 (JNE/LIB)
                                                           ORDER
Daniele Pace and Henry Schein, Inc.,

                Defendants.

       In an Order dated September 22, 2020, Magistrate Judge Leo I. Brisbois ordered

Defendants to produce six documents. ECF No. 240. These documents are labeled as

REV00226569, REV00228459, REV00234672, #285673.1, #6452.1, and #4897.1. This matter is

now before the Court on Defendants’ Objections to the Order of the Magistrate Judge. ECF

No. 243. Having reviewed the record and the arguments raised by the parties, the Court

concludes that the Magistrate Judge’s Order must be affirmed because the Magistrate Judge’s

conclusions are neither “clearly erroneous” nor “contrary to law.” 28 U.S.C. § 636(b)(1)(A); Fed.

R. Civ. P. 72(a); D. Minn. LR 72.2(a). While the Magistrate Judge applied state law to the work

product claims instead of federal law, e.g., Baker v. GMC, 209 F.3d 1051, 1053 (8th Cir. 2000),

Defendants have not persuaded the Court that the application of federal law would affect the

conclusion. Therefore, IT IS ORDERED THAT:

       1.       The Magistrate Judge’s September 22, 2020, Order [ECF No. 240] is
                AFFIRMED.

Dated: November 13, 2020
                                                           s/ Joan N. Ericksen
                                                           JOAN N. ERICKSEN
                                                           United States District Judge




                                               1
